Order vacating and setting aside assignment for the benefit of creditors and also vacating and setting aside an order authorizing and directing the sale of assets modified by striking therefrom the first, fourth and fifth ordering paragraphs; and as so modified affirmed, without costs. The order in respect to such paragraphs was unauthorized. (Partnership Law, § 51, subd. 2, [c]; Id. §§ 52, 54; Matter of Rader v. Goldoff, 223 App. Div. 455; see, also, Geitner v. United States Fidelity & Guaranty Co., 225 id. 451, 452; affd., 251 N. Y. 205; Citizens Trust Company of Binghamton v. Merselis, 148 Misc. 676, 679; affd., 244 App. Div. 845; affd., 271 N. Y. 539.) The matter is remitted to Special Term, where the parties may proceed in accordance with the provisions of section 54 of the Partnership Law, as they may be advised. Hagarty, Davis and Johnston, JJ., concur; Lazansky, P. J., and Close, J., dissent in so far as the vacatur of the assignment is concerned on the ground that the court had no power to vacate the assignment; otherwise concur.